                   Case 3:20-cv-02845-TSH Document 1 Filed 04/24/20 Page 1 of 10


     TIMOTHY ELDER (CA BAR NO. 277152)
 1   ANNA R. LEVINE (CA BAR NO. 227881)
 2   TRE LEGAL PRACTICE
     1155 Market Street, Tenth Floor
 3   San Francisco, CA 94103
     Telephone:    (415) 873-9199
 4   Facsimile:    (415) 952-9898
     Email: telder@trelegal.com
 5          alevine@trelegal.com
 6
     Attorneys for Plaintiff
 7

 8

 9                                  UNITED STATES DISTRICT COURT

10                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
      BOBBI POMPEY,                              Case No. __________
12
                     Plaintiff,                  COMPLAINT FOR DISCRIMINATION
13                                               IN VIOLATION OF TITLE III OF THE
              v.                                 AMERICANS WITH DISABILITIES
14                                               ACT, 42 U.S.C. §§ 12101, ET SEQ.,
      WESTERN DENTAL SERVICES, INC.,             SECTION 1557 OF THE PATIENT
15
                                                 PROTECTION AND AFFORDABLE
16                   Defendant.                  CARE ACT, 42 U.S.C. § 18116, THE
                                                 CALIFORNIA UNRUH CIVIL RIGHTS
17                                               ACT, CAL. CIV. CODE §§ 51, ET SEQ.
                                                 AND THE CALIFORNIA DISABLED
18                                               PERSONS ACT, §§ 54, ET SEQ.
19
                                                 DEMAND FOR JURY TRIAL
20

21

22

23

24

25

26

27

28

29

30

31
                   Case 3:20-cv-02845-TSH Document 1 Filed 04/24/20 Page 2 of 10


 1                                            I. INTRODUCTION

 2       1. This is an action against Western Dental Services, Inc. (“Western Dental”) for discrimination on

 3   the basis of disability in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. §§

 4   12101, et seq. (“ADA”), Section 1557 of the Patient Protection and Affordable Care Act, 42 U.S.C. §

 5   18116 (“ACA”), California’s Unruh Civil Rights Act, Cal. Civ. Code §§ 51, et seq. (“Unruh Act”), and

 6   California’s Disabled Persons Act, Cal. Civ. Code §§ 54-55.3 (“CDPA”).

 7       2. Plaintiff Bobbi Pompey, who is blind, sought dental services on February 1, 2019 but was

 8   denied assistance in completing paperwork and subsequently denied treatment because of her

 9   disability.

10       3. On information and belief, Defendant has a history of utilizing discriminatory policies and

11   procedures with respect to persons with disabilities, and it continues to utilize them.

12       4. As Ms. Pompey has an ongoing need to access dental services without discrimination, the harm

13   she suffers is ongoing.

14       5. Ms. Pompey seeks declaratory and injunctive relief to remedy Defendant’s discrimination

15   against her on the basis of her disability and to prevent similar discrimination in the future.

16       6. She seeks compensatory relief for the past harm that Defendants’ discriminatory and

17   humiliating actions have caused her.

18       7. She also seeks damages and attorneys’ fees and costs, as authorized by statute.

19                                             II. JURISDICTION

20       8. This is an action for declaratory, injunctive, and compensatory relief, including statutory

21   damages, for Defendant’s discrimination against Ms. Pompey on the basis of disability in violation of

22   the federal ADA and ACA, and the state Unruh Act and CDPA.

23       9. This Court has subject matter jurisdiction over this action pursuant to section 1331 of Title 28 of

24   the United States Code.

25       10. Pursuant to section 1367 of Title 28 of the United States Code, this Court has supplemental

26   jurisdiction over Plaintiff’s pendant claims under California law.

27

28

29
                                                —1—                                              [_______]
30                                      COMPLAINT FOR DISCRIMINATION
31
                  Case 3:20-cv-02845-TSH Document 1 Filed 04/24/20 Page 3 of 10


 1                                                  III. VENUE

 2       11. Pursuant to sections 1391(b)(1) and (2) and 1391(c) of Title 28 of the United States Code, venue

 3   is proper in the United States District Court, Northern District of California because Defendant has

 4   offices in this District, and the events and omissions giving rise to the claim occurred and are occurring

 5   within this District.

 6                                                 IV. PARTIES

 7       12. Plaintiff Bobbi Pompey resides in Alameda County, California. She is a Certified Vision

 8   Rehabilitation Therapist trained and employed to teach others who are blind to navigate the world

 9   independently.

10       13. Defendant Western Dental Services, Inc. is a California corporation with headquarters in

11   Orange County, California, and maintains dental offices in at least three states, including several offices

12   in Alameda County, California, including an office in Berkeley, California.

13                                                  V. FACTS

14       14. On February 1, 2019, Western Dental’s Berkeley, California office denied treatment to Ms.

15   Pompey.

16       15. Multiple office staff informed Ms. Pompey that they would not assist her with new patient

17   paperwork, and that she needed to reschedule her appointment for a time when she could bring

18   someone to help her complete it.

19       16. They asked Ms. Pompey, an adult professional, humiliating questions such as where her family

20   was, and did she not have a specialist of some kind or a social worker who could return with her.

21       17. Ms. Pompey explained her legal right to have staff assist her with reading and completing the

22   paperwork in a private area. She asked for higher level review of the decision to turn her away.

23       18. She was forced to wait in the lobby for several hours, until staff told her to leave without further

24   response, because the office was closing.

25       19. Through assiduous self-advocacy and multiple further calls over the next week, Ms. Pompey

26   succeeded, on a subsequent visit, in obtaining the delayed treatment.

27

28

29
                                                —2—                                              [_______]
30                                      COMPLAINT FOR DISCRIMINATION
31
                  Case 3:20-cv-02845-TSH Document 1 Filed 04/24/20 Page 4 of 10


 1       20. On the subsequent visit at which she obtained treatment, Western Dental continued to resist

 2   assisting Ms. Pompey with print forms in a timely manner that protected her privacy and

 3   independence, resulting in an experience that was inferior to that received by nondisabled individuals.

 4       21. Defendant’s discriminatory treatment caused Ms. Pompey humiliation, indignity, and emotional

 5   distress.

 6       22. The discrimination Ms. Pompey suffered was a result of Western Dental’s ongoing failure to

 7   implement effective disability antidiscrimination policies, practices, and procedures.

 8       23. This failure creates an actual and imminent threat to Ms. Pompey that Western Dental’s staff

 9   will refuse her assistance, ask her humiliating and discriminatory questions, and/or deny her treatment

10   in the future.

11       24. Ms. Pompey plans to continue use Western Dental’s dental clinics, as they are covered by her

12   insurance plan and include multiple locations geographically convenient to her residence in Oakland,

13   California and work in San Francisco, California.

14                                       VI. FIRST CAUSE OF ACTION

15                                                Title III of the ADA

16       25. Plaintiff re-alleges and incorporates all previously alleged paragraphs of the Complaint.

17       26. Ms. Pompey is blind and is thus a qualified individual with a disability within the meaning of

18   42 U.S.C. § 12102(1)(A).

19       27. In owning or operating a professional office of a health care provider, Defendant owns or

20   operates a place of public accommodation, as defined by the ADA. 42 U.S.C. § 12181(7)(f); 28 C.F.R. §

21   36.104.

22       28. As such, Defendant is prohibited from discriminating against individuals on the basis of

23   disability in the full and equal enjoyment of its goods, services, facilities, privileges, advantages, or

24   accommodations. 42 U.S.C. § 12182(a); 28 C.F.R. § 36.201(a).

25       29. It is a violation of the ADA for an owner or operator of a place of public accommodation to fail

26   to take such steps as may be necessary to ensure that no individual with a disability is excluded, denied

27   services, segregated or otherwise treated differently than other individuals because of the absence of

28   auxiliary aids and services. 42 U.S.C. § 12182(b)(2)(A)(iii); 28 C.F.R. § 36.303(a).

29
                                                —3—                                               [_______]
30                                      COMPLAINT FOR DISCRIMINATION
31
                   Case 3:20-cv-02845-TSH Document 1 Filed 04/24/20 Page 5 of 10


 1       30. Auxiliary aids and services include qualified readers, audio recordings, screen reading software,

 2   accessible electronic and information technology, and other effective methods of making visually

 3   delivered materials (such as printed paper forms) available to blind persons. 42 U.S.C. § 12103(1)(B);

 4   28 C.F.R. § 36.303(b)(2).

 5       31. In order to be effective, auxiliary aids and services must be provided in accessible formats, in a

 6   timely manner, and in such a way as to protect the privacy and independence of a person with a

 7   disability. 28 C.F.R. § 36.303(c)(1)(ii).

 8       32. An owner or operator of a place of public accommodation may not require an individual with a

 9   disability to bring someone with them to facilitate communication. 28 C.F.R. § 36.303(c)(2).

10       33. By refusing to provide Ms. Pompey with a qualified reader or other auxiliary aid or service to

11   complete new patient and other paperwork, Defendant has violated the ADA.

12       34. It is also a violation of the ADA for an owner or operator of a place of public accommodation

13   to fail to make reasonable modifications in policies, practices, or procedures, when such modifications

14   are necessary to afford such goods, services, facilities, privileges, advantages, or accommodations to

15   individuals with disabilities. 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. § 36.302(a).

16       35. By failing to modify its policies, practices, and procedures necessary to avoid discrimination

17   against patients with disabilities, by allowing staff to provide auxiliary aids and services by assisting

18   blind patients including Ms. Pompey with reading and completing required paperwork, Defendant

19   violated the ADA.

20       36. By failing to modify its policies, practices, and procedures adequate to ensure that dental clinic

21   staff are properly trained and do not refuse to provide assistance necessary to avoid discrimination

22   against patients with disabilities, including Ms. Pompey, Defendant has violated and continues to

23   violate the ADA.

24       37. As a result of Defendant’s past and ongoing violations, Ms. Pompey suffered and continues to

25   suffer humiliation, indignity, and emotional distress.

26       38. Equitable relief is necessary to stop Defendant’s current and future violation of the ADA, as

27   legal relief is insufficient.

28

29
                                                 —4—                                             [_______]
30                                       COMPLAINT FOR DISCRIMINATION
31
                     Case 3:20-cv-02845-TSH Document 1 Filed 04/24/20 Page 6 of 10


 1       39. Title III authorizes this Court to award reasonable attorneys’ fees as part of the costs. 42 U.S.C.

 2   § 12188.

 3                                   VII.    SECOND CAUSE OF ACTION

 4                                             Section 1557 of the ACA

 5       40. Plaintiff re-alleges and incorporates all previously alleged paragraphs of the Complaint.

 6       41. Section 1557 prohibits persons with disabilities from, on the basis of disability, being excluded

 7   from participation in, being denied the benefits of, or being subjected to discrimination under, any

 8   health program or activity receiving federal financial assistance. 42 U.S.C. § 18116(a); 45 C.F.R. §

 9   92.101(a)(1).

10       42. Ms. Pompey is a person with a disability within the meaning of Section 1557.

11       43. As a provider of dental care, Defendant is providing health-related services and is thus

12   operating a health program or activity under the ACA. 45 C.F.R. § 92.4.

13       44. Defendant is a recipient of federal financial assistance through its participation in dental plans

14   provided through Covered California under the ACA, as well as in Medi-Cal, California’s Medicaid

15   program, and is therefore a covered entity under the ACA as an entity operating a health program or

16   activity, any part of which receives federal financial assistance. 45 C.F.R. § 92.4.

17       45. Covered entities must take appropriate steps to ensure that communications with individuals

18   with disabilities are as effective as communications with others. 45 C.F.R. § 92.202(a) (incorporating

19   the standards of 28 C.F.R. § 35.160 by reference and applying the standards of Title II of the ADA).

20       46. This includes an obligation to provide appropriate auxiliary aids and services to blind persons

21   where necessary to afford such persons an equal opportunity to benefit from a covered entity’s services.

22   45 C.F.R. § 92.202(b).

23       47. Auxiliary aids and services include qualified readers, taped texts, audio recordings, Braille

24   materials, screen reader software, optical readers, accessible electronic and information technology,

25   and other effective methods of making visually delivered materials available to individuals who are

26   blind. 45 C.F.R. § 92.4.

27       48. In determining what types of auxiliary aids and services are necessary, a covered entity must

28   give primary consideration to the requests of individuals with disabilities, while also considering the

29
                                                —5—                                              [_______]
30                                      COMPLAINT FOR DISCRIMINATION
31
                     Case 3:20-cv-02845-TSH Document 1 Filed 04/24/20 Page 7 of 10


 1   nature, length, and complexity of the communication involved and the context in which the

 2   communication is taking place. 28 C.F.R. § 35.160(b)(2).

 3       49. Auxiliary aids and services must be provided in accessible formats, in a timely manner, and in

 4   such a way as to protect the privacy and independence of the individual with a disability. 28 C.F.R. §

 5   35.160(b)(2).

 6       50. A covered entity may not require a blind person to bring another person, nor may it rely on

 7   such an accompanying person, to facilitate communication as an auxiliary aid or service. 28 C.F.R. §§

 8   35.160(c)(1)-(2).

 9       51. Ms. Pompey requested a qualified reader to assist her with the communications necessary to

10   complete Defendant’s printed paperwork. Given the nature, length, and complexity of the

11   communications involved in completing the printed paperwork, and the context of the paperwork’s

12   presentation as a requirement to receive treatment at a dental office where staff were available to

13   provide assistance in reading and completing it, a reader was an auxiliary aid or service to

14   communicate with Ms. Pompey that Defendant was required by law to provide.

15       52. Not only did Defendant unlawfully refuse to provide a reader to Ms. Pompey, it refused to

16   provide any auxiliary aid or service at all, in violation of 45 C.F.R. §§ 92.202(a) and (b).

17       53. Defendant further unlawfully suggested Ms. Pompey bring another person with her to complete

18   the paperwork, in violation of 28 C.F.R. §¶ 35.160(c)(1) and (2).

19       54. Covered entities must also make reasonable modifications to policies, practices, or procedures

20   when such modifications are necessary to avoid discrimination on the basis of disability. 45 C.F.R. §

21   92.205.

22       55. By failing to modify its policies, practices, and procedures necessary to avoid discrimination

23   against patients with disabilities, by allowing staff to provide auxiliary aids and services by assisting

24   blind patients including Ms. Pompey with reading and completing required paperwork, Defendant

25   violated the ACA. 45 C.F.R. § 92.205.

26       56. By failing to modify its policies, practices, and procedures adequate to ensure that dental clinic

27   staff are properly trained and do not refuse to provide assistance necessary to avoid discrimination

28

29
                                                —6—                                                 [_______]
30                                      COMPLAINT FOR DISCRIMINATION
31
                   Case 3:20-cv-02845-TSH Document 1 Filed 04/24/20 Page 8 of 10


 1   against patients with disabilities, including Ms. Pompey, Defendant has violated and continues to

 2   violate the ACA. 45 C.F.R. § 92.204.

 3       57. By the above violations, Defendant has denied Ms. Pompey participation in, the benefits of, and

 4   subjected her to discrimination under its health programs and activities based on her disability, in

 5   violation of the ACA. 42 U.S.C. § 18116(a).

 6       58. Because of Defendant’s past and ongoing violations, Ms. Pompey has suffered and continues to

 7   suffer damages, which include humiliation, indignity, and emotional distress.

 8       59. Equitable relief is necessary to stop Defendant’s current and future violation of the ACA, as

 9   legal relief is insufficient.

10       60. The ACA authorizes this Court to award reasonable attorneys’ fees as part of the costs. 29

11   U.S.C. § 794a(b), as incorporated by 42 U.S.C. § 18116(a).

12                                    VIII. THIRD CAUSE OF ACTION

13                                      California’s Unruh Civil Rights Act

14       61. Plaintiff re-alleges and incorporates all previously alleged paragraphs of the Complaint.

15       62. The Unruh Act provides that “all persons within the jurisdiction of this state are free and equal,

16   and no matter their … disability … are entitled to the full and equal accommodations, advantages,

17   facilities, privileges or services in all business establishments of every kind whatsoever.” Cal. Civ.

18   Code § 51(b).

19       63. Ms. Pompey has a disability as defined by Cal. Gov. Code § 12926, as incorporated by Cal. Civ.

20   Code §§ 51(e)(1).

21       64. Defendant’s violations of Ms. Pompey’s rights under the federal ADA, 42 U.S.C. §§ 12101 et

22   seq., as described above in part VI, also constitute a violation of Ms. Pompey’s rights under the Unruh

23   Act. Cal. Civ. Code § 51(f).

24       65. As a result of these violations, Ms. Pompey has suffered damages.

25       66. Whoever violates Civ. Code section 51 is liable for treble actual damages, but in no case less

26   than $4,000, plus attorneys’ fees. Cal. Civ. Code § 52(a).

27       67. Ms. Pompey is entitled to injunctive relief to remedy Defendant’s discrimination and to

28   damages, attorneys’ fees, and costs for past harm. Cal. Civ. Code §§ 52 and 52(a).

29
                                                —7—                                             [_______]
30                                      COMPLAINT FOR DISCRIMINATION
31
                  Case 3:20-cv-02845-TSH Document 1 Filed 04/24/20 Page 9 of 10


 1                                     IX. FOURTH CAUSE OF ACTION

 2                                         California’s Disabled Persons Act

 3      68. Plaintiff re-alleges and incorporates all previously alleged paragraphs of the Complaint.

 4      69. The California Disabled Persons Act, Cal. Civ. Code §§ 54-55.3, guarantees individuals with

 5   disabilities full and equal access, as other members of the general public, to accommodations,

 6   advantages, facilities, and privileges of all places of public accommodation and other places to which

 7   the general public is invited, including medical facilities such as clinics and doctor’s offices. Cal. Civ.

 8   Code § 54.1(a)(1).

 9      70. By denying Ms. Pompey treatment because her disability prevented her from completing its

10   printed paperwork, Defendant denied Ms. Pompey the accommodations and advantages of Defendant’s

11   medical facilities, in violation of California Civil Code section 54.1(a)(1).

12      71. Defendant’s violations of Ms. Pompey’s rights under the federal ADA, 42 U.S.C. §§ 12101 et

13   seq., as described above in part VI, also constitute a violation of Ms. Pompey’s rights under the CDCA.

14   Cal. Civ. Code § 54(c).

15      72. Whoever denies or interferes with the enjoyment of public facilities by, or otherwise interferes

16   with the rights of, a person with a disability in violation of Civ. Code § 54.1 is liable to such person for

17   treble actual damages, but in no case less than $1,000, plus attorneys’ fees. Cal. Civ. Code § 54.3(a).

18      73. As a result of these violations, Ms. Pompey has suffered damages, including humiliation,

19   indignity, and emotional distress.

20      74. Ms. Pompey seeks declaratory relief, damages, costs for past harm, and attorneys’ fees based

21   on Defendants’ violation of her rights under the CDPA. She does not seek relief under California Civil

22   Code section 55.

23                                        X. FIFTH CAUSE OF ACTION

24                                                 Declaratory Relief

25      75. Plaintiff re-alleges and incorporates all previously alleged paragraphs of the Complaint.

26      76. Plaintiff contends that Defendant’s acts, described above, are discriminatory and harmful in

27   violation of the ADA, ACA, Unruh Act, and CDPA.

28      77. Defendant disagrees with Plaintiff’s contentions.

29
                                                  —8—                                             [_______]
30                                        COMPLAINT FOR DISCRIMINATION
31
                 Case 3:20-cv-02845-TSH Document 1 Filed 04/24/20 Page 10 of 10


 1      78. A judicial declaration is necessary and appropriate at this time in order that each of the parties

 2   may know their respective rights and duties and act accordingly.

 3      WHEREFORE, Plaintiff requests relief as set forth below.

 4                                         XI. RELIEF REQUESTED

 5      Plaintiff prays for judgment as follows:

 6          1. A declaration that Defendant is operating their facilities in a manner that discriminates

 7              against people with disabilities through their policies, practices, and procedures;

 8          2. An order enjoining Defendant from violating Title III of the ADA, the ACA, and the Unruh

 9              Act, through their policies, practices, and procedures related to individuals with disabilities;

10          3. Statutory damages against Defendant for each violation of the Unruh Act or, in the

11              alternative, for each violation of the CDPA;

12          4. Compensatory damages against Defendant for the humiliation, indignity, shock, and

13              emotional distress that Ms. Pompey experienced as a result of the unlawful policies,

14              practices, and conduct of Defendant and its agents and employees pursuant to the ACA and

15              the CDPA;

16          5. An award of Plaintiff’s reasonable attorneys’ fees and costs against Defendant; and

17          6. Such other and further relief as the Court deems just and proper.

18

19      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and Local Rule 3-6, Plaintiffs

20   respectfully request a jury trial against Defendants on all issues triable thereby.

21

22
      DATED: April 24, 2020                              Respectfully submitted,
23
                                                         TRE LEGAL PRACTICE
24
                                                         /s/ Anna R. Levine
25
                                                         Anna R. Levine
26
                                                         Attorneys for Plaintiff
27

28

29
                                                —9—                                             [_______]
30                                      COMPLAINT FOR DISCRIMINATION
31
